Citation Nr: 1454626	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from November 1962 to October 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the RO in Jackson, Mississippi.  Original jurisdiction over the claims file is currently with the RO in St. Petersburg, Florida.

While the August 2011 decision also denied service connection for hearing loss, and the Veteran disagreed as to both issues, following receipt of the statement of the case he submitted a VA Form on which he elected to perfect only the issue of entitlement to service connection for tinnitus.  

In June 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

Current tinnitus is not etiologically related to service. 


CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus, which he contends was caused by exposure to the sound of rifle and cannon fire during his service.  

There is a current diagnosis of tinnitus (see October 2011 VA examination report).  The Board also acknowledges that the Veteran was exposed to loud sounds during his service.  Such noise exposure is consistent with his service in Battery B, 6th Battalion, 9th Field Artillery, and with his training as a sharpshooter.  

While the Veteran attributes his tinnitus to exposure to gunfire, he does not contend that he engaged in combat with the enemy.  He testified that his tinnitus began after exposure to gunfire in 1964 during an "IG" inspection in Grafenwoehr, Germany.  Accordingly, the combat rule is not for application in this case.  38 U.S.C. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).

Service treatment records reveal no complaint of, treatment for, or diagnosis of, tinnitus during service.  At service separation in August 1965, the Veteran was found to have normal hearing, and he was assigned a physical profile rating of H-1.  The designator "H" represents auditory acuity, disease, and defects of the ear.  The designator "1" means that the individual is considered to possess a high level of medical fitness.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Also at service separation, the Veteran completed a report of medical history on which he responded "No" to the question whether he currently had or had ever had ear trouble.  He denied any medical illness and noted that he was in good health.  

After service, there is no record of complaint of or treatment for tinnitus, nor is there any VA disability claim regarding tinnitus, until February 2011.  

The Veteran has provided conflicting accounts regarding the initial onset of tinnitus.  On a VA Form 21-526 received in March 2011, the Veteran indicated that the disability begin in March 2010.  The Veteran reported to a VA audiologist in April 2010 that he had experienced a high pitched ringing in the right ear for 45 years.  He reported noise exposure in service and occupational noise exposure after service (fire engine sirens).  The Veteran testified at the Board hearing that he had experienced tinnitus since the firing incident in Grafenwoehr Germany.  He testified that he informed his family doctor of this in 1966 or 1967.  The Board notes that he has not submitted or identified records from that provider.   

In weighing the conflicting accounts provided by the Veteran at various times, the point in time in which the account was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the statement of medical history at discharge is significant.  Furthermore, because the Veteran was then seeking medical evaluation, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The United States Court of Appeals for Veterans' Claims (Veterans Court) has observed that many principles espoused in the Federal Rules of Evidence have no place in veterans jurisprudence, see Flynn v. Brown, 6 Vet. App. 500, 503 (1994); however, the Veterans Court has also observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account at service separation, and his initial account to VA which attributed onset of tinnitus to March 2010, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Given the Veteran's description of his tinnitus symptoms as "screaming," (see hearing transcript at page 8), the Board finds that it is a reasonable expectation that the Veteran would have reported his symptoms at service separation if they had been present at that time.  The Veteran was clearly examined, and he clearly communicated with the examiner regarding his overall condition, as he reported "I am in good health" and reportedly denied any medical illnesses.  The fact that he did not report what he now describes as significant symptoms of tinnitus is strongly indicative of the lack of symptoms at that time.  These contemporaneous assertions are also bolstered by the normal clinical findings for ears, internal and external canals, and auditory acuity, as well as the H-1 physical profile rating at that time.  In contrast, the Veteran's current account conflicts with those findings, and with the contemporaneous assertions of the Veteran.  

Regarding the Veteran's testimony that he told his family doctor about the ringing in his ears as early as 1966 or 1967, this assertion directly conflicts with his prior testimony (at the same hearing) that "the first time I ever mentioned it is when I finally joined the VA[...]when I was about 60."  Thus, the Veteran's account was not consistent even within the same hearing.  

While the issue of entitlement to service connection for hearing loss is not on appeal, the Board also notes inconsistencies in the Veteran's account regarding that claim as well.  In the August 2011 notice of disagreement, he reported that his hearing was "severely" damaged by the sound of gunfire; however in the Board hearing, he reported that he did not even realize he had hearing loss until he was evaluated by VA in April 2010. 

Regarding the delay in filing a claim, the Veteran has asserted that he did not realize he could obtain compensation for tinnitus until quite recently.  While this may be accurate, it does not explain his notation on the VA Form 21-526 received in March 2011 that the disability began in March 2010, or his statements on the report of medical history at service separation.  

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service, or with respect to recounting what he told his treatment providers after service.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

There is no medical opinion that purports to relate tinnitus to service.  A VA examination in October 2011 resulted in a nexus opinion with addendum from the same examiner in February 2012.  To the examiner, the Veteran reported military noise exposure without hearing protection.  He also reported occupational noise exposure in construction for 6-7 years, and in firefighting for 13 years, also without hearing protection.  He reported recreational noise exposure as a skeet shooter, without hearing protection.  The opinion of the examiner was that the Veteran's tinnitus was less likely as not caused by or a result of acoustic trauma sustained in service.  The rationale was the normal clinical findings at service separation.  The examiner explained that the Institute of Medicine Report on noise exposure in the military concluded that, based on current knowledge, noise-induced hearing loss occurs immediately; and there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event.  

While the Veteran has asserted that his tinnitus is related to service, his assertions are based inextricably on his assertion of in-service onset of tinnitus, which the Board has found to be inaccurate.  

In sum, the Board finds that, while the Veteran was exposed to loud sounds during service, his tinnitus did not begin until after service, and is not etiologically related to service.  Therefore, the Board concludes that service connection for tinnitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the March 2011 notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion.  The Veteran's representative has asserted that the VA opinion is inadequate because the examiner did not address whether tinnitus was due to noise exposure in service.  The Board disagrees with this assertion and finds that the examiner's opinion (February 2012) that "The Veteran's hearing loss and tinnitus ARE LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF acoustic trauma sustained in service" directly addresses the pertinent question.  The Veteran has made no other allegations as to the inadequacy of VA opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the undersigned Veterans Law Judge notified the Veteran of the reasons for the RO's denial of his claim and of the evidence necessary to substantiate the claim.  Moreover, the file was left open for 30 days in order to supplement the record.  No additional evidence was received.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for tinnitus is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


